internal_revenue_service number release date index number ------------------------ ------------------------ ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc intl b04 plr-144970-09 date may legend individual x ------------------------ entity a ----------------------------------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------ entity b ----------------------------------------------------------------------------------------------------- ---------------------------------------------------------- --------------------------------------- entity c ------------------------------------------------------------------------------------------------------- ---------------------------------------------------------- ----------------------------------- entity d ------------------------------------------------------------------------------------------------------ ------------------ entity e ------------------------------------------------------------------------------------------------------------ ------------ country country aa ---------------- ------------ -------- plr-144970-09 dear ------------------- the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent facts individual x is a permanent resident of country but a citizen of country he represents that the income_tax treaty between country and the united_states applies to the transactions discussed below individual x is the aa shareholder of entity a a domestic_corporation individual x is also the sole shareholder of entity b a domestic_corporation furthermore individual x is the sole member of entity c a domestic limited_liability_company which is disregarded as an entity separate from its sole owner for u s federal_income_tax purposes entity a and entity b constitute u s real_property holding corporations the shares of which are u s real_property interests pursuant to sec_897 of the internal_revenue_code entity c also owns u s real_property interests pursuant to sec_897 of the internal_revenue_code as part of a restructuring of his business enterprises individual x will undertake two separate but interrelated transactions in transaction individual x will transfer all of his shares in entity a and entity b as well as all of his interests in entity c to newly formed domestic entity d in exchange for all the authorized shares of entity d after transaction is complete individual x will immediately undertake transaction individual x will transfer all of the shares of entity d to newly formed entity e which will be organized under the laws of country in exchange for all the shares in entity e simultaneously with this transfer entity e will file a notice with the internal_revenue_service under sec_897 of the code electing to be treated as a domestic_corporation for purposes of sec_897 sec_1445 and sec_6039c the following representations have been made in connection with the proposed transactions entity a and entity b are united_states real_property holding corporations within the meaning of sec_897 and the interests in them constitute united_states real_property interests as defined in sec_897 plr-144970-09 immediately after transaction entity d will be a united_states_real_property_holding_corporation within the meaning of sec_897 its stock will be subject_to u s taxation upon its disposition and individual x will comply with the filing_requirements of sec_1_897-5t as modified by notice_89_57 1989_1_cb_698 immediately after transaction entity e will be a united_states_real_property_holding_corporation within the meaning of sec_897 its stock will constitute a united_states_real_property_interest as defined in sec_897 that will be subject_to u s taxation upon its disposition and individual x will comply with the filing_requirements of sec_1 5t d iii as modified by notice_89_57 1989_1_cb_698 law and analysis sec_897 provides that gain_or_loss of a nonresident_alien_individual or a foreign_corporation from the disposition of a united_states_real_property_interest shall be taken into account as if the taxpayer were engaged_in_a_trade_or_business_within_the_united_states during the taxable_year and as if such gain_or_loss were effectively connected with such trade_or_business the term united_states_real_property_interest usrpi includes an interest_in_real_property including an interest in a mine well or other natural_deposit located in the united_states or the virgin islands and any interest other than an interest solely as a creditor in any domestic_corporation unless the taxpayer establishes at such time and in such manner as the secretary by regulations prescribes that such corporation was at no time a united_states_real_property_holding_corporation during the 5-year period ending on the date of disposition of such interest sec_897 provides that the term united_states_real_property_holding_corporation usrphc means any corporation if the fair_market_value of its usrpis equals or exceed sec_50 percent of the fair_market_value of the following i its usrpis ii its interests_in_real_property located outside the united_states and iii any other of its assets which are used or held for use in a trade_or_business with respect to a transaction coming within a nonrecognition_provision of the code sec_897 states that such nonrecognition_provision will apply to a transaction only in the case of an exchange of a usrpi for an interest the sale of which would be subject_to taxation the term nonrecognition_provision includes any provision under the code for not recognizing gain_or_loss such as sec_351 sec_1 6t addresses the application of any nonrecognition_provision to a transfer by a foreign_person under sec_897 the regulation states that a nonrecognition_provision will apply to a transfer by a foreign_person of a usrpi on which gain is realized only to the extent that the transferred interest is exchanged for a usrpi which immediately following the exchange would be subject_to u s taxation upon its disposition and the transferor complies with the filing_requirements of sec_1_897-5t plr-144970-09 sec_1445 provides that except as otherwise provided in this section in the case of any disposition of a united_states_real_property_interest as defined in sec_897 by a foreign_person the transferee shall be required to deduct and withhold a tax equal to percent of the amount_realized on the disposition sec_1_1445-2 provides that a transferee shall not be required to withhold under sec_1445 with respect to the transfer of a usrpi if the following occurs a the transferor notifies the transferee in the manner described in sec_1 d iii that by reason of the operation of a nonrecognition_provision of the internal_revenue_code or the provisions of any unites states treaty the transferor is not required to recognize any gain_or_loss with respect to the transfer and b by the 20th day after the date of the transfer the transferee provides a copy of the transferor’s notice to the internal_revenue_service provided in sec_1_1445-1 together with a cover letter setting forth the name identifying number and the home address in the case of an individual or office address in the case of an entity of the transferee providing the notice to the service sec_897 provides that if a foreign_corporation holds a united_states_real_property_interest and under any treaty obligation of the united_states the foreign_corporation is entitled to nondiscriminatory treatment with respect to that interest then such foreign_corporation may make an election to be treated as a domestic_corporation for purposes of this section sec_1445 and sec_6039c sec_1_897-3 provides in part that this section provides rules pursuant to which a foreign_corporation may elect under sec_897 to be treated as a domestic_corporation for purposes of sec_897 sec_1445 and sec_6039c and the regulations thereunder a foreign_corporation with respect to which an election under sec_897 is in effect is subject_to all rules under sec_897 and sec_1445 that apply to domestic corporations a foreign_corporation that makes an election under sec_897 shall not be treated as a domestic_corporation for purposes of any other provision of the code or regulations except to the extent that it is required to consent to such treatment as a condition to making the election for further information concerning the effect of an election under sec_897 upon the withholding requirements of sec_1445 see sec_1_1445-7 sec_1_1445-7 provides that pursuant to sec_897 a foreign_corporation may elect to be treated as a domestic_corporation for purposes of sec_897 and sec_6039c a foreign_corporation that has made such an election shall also be treated as a domestic_corporation for purposes of the withholding required under sec_1445 in accordance with the provisions of this section for transaction to qualify for nonrecognition treatment it must satisfy the requirements of sec_897 and sec_1_897-6t that is the interests in entities a b and c must be exchanged for a usrpi which immediately following the plr-144970-09 exchange would be subject_to u s taxation upon its disposition and individual x must comply with the filing_requirements of sec_1_897-5t as modified by notice_89_57 1989_1_cb_698 individual x represents that entity a and entity b are usrphcs and that his interests in entities a and b constitute usrpis in addition individual x who represents that entity c has elected to be treated as a disregarded_entity for u s tax purposes is treated as directly owning the usrpis which in turn are owned by entity c individual x also represents that immediately after transaction entity d will be a usrphc and that individual x will comply with the filing_requirements of sec_1_897-5t as modified by notice_89_57 1989_1_cb_698 transaction will therefore qualify for nonrecognition treatment for transaction to qualify for nonrecognition treatment it must also satisfy all the requirements of sec_897 and sec_1_897-6t that is the interests in entity d must be exchanged for a usrpi which immediately following the exchange would be subject_to u s taxation upon its disposition individual x represents that entity d will be a usrphc and that individual x’s interest in it will constitute a usrpi furthermore individual x represents that immediately after transaction individual x’s interest in entity e will constitute a usrpi which will be subject_to u s taxation upon disposition individual x will make an i election so that entity e will be treated as a domestic_corporation for purposes of sec_897 sec_1445 and sec_6039c entity e is eligible for an election under i because it holds a united_states_real_property_interest and is entitled to nondiscriminatory treatment with respect to that interest under the income_tax treaty with country entity e will be a usrphc under sec_897 immediately_after_the_exchange and individual x’s interest in entity e will constitute a usrpi individual x further represents that he will comply with the filing_requirements of sec_1_897-5t as modified by notice_89_57 1989_1_cb_698 based upon the foregoing transaction satisfies the requirements of sec_1_897-6t and will qualify for nonrecognition treatment under sec_897 other representations transfer no stock_or_securities will be issued for services rendered to or for the benefit of entity d in connection with the proposed transaction no stock_or_securities will be issued for indebtedness of entity d that is not evidenced by a security or for interest on indebtedness of entity d which is accrued on or after the beginning of the holding_period of individual x for the debt transfer is not the result of the solicitation by a promoter broker or investment house individual x will not retain any rights in the property transferred to entity d there is no indebtedness between entity d and individual x and there will be no plr-144970-09 indebtedness created in favor of individual x as a result of transaction transaction will occur under a plan agreed upon before the transaction in which the rights of the parties are defined there is no plan or intention on the part of entity d to redeem or otherwise reacquire any stock or indebtedness to be issued in transaction taking into account any issuance of additional shares of entity d stock any issuance of stock for services the exercise of any entity d stock_rights warrants or subscriptions a public offering of entity d stock and the sale exchange transfer by gift or other_disposition of any of the stock of entity d to be received in the exchange the transferor will be in control of entity d within the meaning of sec_368 of the code rev_rul c b individual x will receive stock securities or other_property approximately equal in value to the fair_market_value of the property transferred to entity d entity d will remain in existence and retain use of the property transferred to it in a trade_or_business there is no plan or intention by entity d to dispose_of the transferred property other than as proposed in transaction each of the parties to transaction will pay its or his her own expenses if any incurred in connection with transaction entity d will not be an investment_company within the meaning of sec_351 of the code and sec_1 c ii of the regulations individual x is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor entity d will not be a personal_service_corporation within the meaning of sec_269a of the code the aggregate fair_market_value of the assets transferred to entity d by individual x will equal or exceed the aggregate adjusted_basis of these assets plr-144970-09 transfer no stock_or_securities will be issued for services rendered to or for the benefit of entity e in connection with the proposed transaction no stock_or_securities will be issued for indebtedness of entity e that is not evidenced by a security or for interest on indebtedness of entity e which is accrued on or after the beginning of the holding_period of individual x for the debt transfer is not the result of the solicitation by a promoter broker or investment house individual x will not retain any rights in the property transferred to entity e there is no indebtedness between entity e and individual x and there will be no indebtedness created in favor of individual x as a result of transaction transaction will occur under a plan agreed upon before the transaction in which the rights of the parties are defined there is no plan or intention on the part of entity e to redeem or otherwise reacquire any stock or indebtedness to be issued in transaction taking into account any issuance of additional shares of entity e stock any issuance of stock for services the exercise of any entity e stock_rights warrants or subscriptions a public offering of entity e stock and the sale exchange transfer by gift or other_disposition of any of the stock of entity e to be received in the exchange the transferor will be in control of entity e within the meaning of sec_368 of the code individual x will receive stock securities or other_property approximately equal in value to the fair_market_value of the property transferred to entity e entity e will remain in existence and retain use of the property transferred to it in a trade_or_business there is no plan or intention by entity e to dispose_of the transferred property each of the parties to transaction will pay its or his her own expenses if any incurred in connection with transaction entity e will not be an investment_company within the meaning of sec_351 of the code and sec_1 c ii of the regulations individual x is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received plr-144970-09 in the exchange will not be used to satisfy the indebtedness of such debtor entity e will not be a personal_service_corporation within the meaning of sec_269a of the code the aggregate fair_market_value of the assets transferred to entity e by individual x will equal or exceed the aggregate adjusted_basis of these assets conclusion based solely on the information submitted and on the representations made we rule that transaction and transaction each qualify as separate exchanges under sec_351 and that as long as the filing_requirements of sec_1_897-5t as modified by notice_89_57 1989_1_cb_698 are met individual x will not recognize gain_or_loss on transaction or transaction under sec_897 see sec_1_897-6t in regard to the withholding requirements on transaction and transaction under sec_1445 see sec_1_1445-2 and sec_1_1445-7 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination no opinion is expressed as to the validity of the election by entity e under sec_897 of the code nor as to the effect on this ruling of any requirement that entity e might be required to consent to as a condition to making that election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-144970-09 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely charles p besecky chief branch office of the associate chief_counsel international cc
